Citation Nr: 0032390	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-06 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (original) evaluation for a low 
back disability (mechanical low back pain with degenerative 
changes), evaluated as 10 percent disabling from April 17, 
1991 to June 8, 1997, and 40 percent disabling from June 9, 
1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant served on active duty from February 1957 to 
January 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant appeared at a hearing before 
the undersigned Acting Veterans Law Judge on October 24, 
2000, at which time he testified with respect to the claims 
now at issue before the Board.  A transcript of that hearing 
has been associated with the record on appeal.

At his hearing in October 2000, the appellant raised 
additional claims that are not presently before the Board on 
appeal.  Specifically, he claimed entitlement to service 
connection for a gastric disorder claimed as secondary to 
medications taken for the service-connected low back 
disability and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  With respect to the former, the Board observes 
that the appellant has already taken action to initiate 
adjudication of this claim at the RO.  In addition, the Board 
notes that this claim was previously and finally denied, and 
therefore, the RO is advised to consider whether new and 
material evidence has been submitted to reopen the claim.  
These matters are hereby referred to the RO for appropriate 
development and adjudication.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board has carefully reviewed the appellate record and 
finds that additional medical development to evaluate the 
service-connected low back disability would prove useful in 
this case, and is consistent with VA's duty to assist the 
appellant.  The appellant was most recently examined for 
compensation purposes in October 1999, at which time the 
examiner diagnosed "L 4, 5 disc herniation with history of 
low back pain."  At his hearing in October 2000, the 
appellant's representative argued that it was unclear from 
this examination whether disc pathology was now a part of the 
service-connected low back disability.  He argued that 
according to the medical principles described in Turek's 
Orthopaedics, copy submitted at hearing, it was possible that 
the appellant's degenerative changes in his back had 
progressed to cause nerve root damage and herniation, as 
supported by the aforementioned diagnosis, which would now 
allow consideration of a rating under Diagnostic Code 5393.  
This issue remains in doubt given that the RO previously 
denied service connection for "mild disc space narrowing, 
L4-5" under Code 5393 based on x-rays taken in July 1991.

With regard to the above, the Board notes that the United 
States Court of Appeals for Veterans Claims (the Court) as 
well as the VA General Counsel have held that a service-
connected disability involving a joint rated on limitation of 
motion must be medically evaluated with adequate consideration 
must be given to whether the rating addresses additional 
functional loss due to pain under 38 C.F.R. § 4.40, or due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45, or due to painful motion of a 
joint or periarticular pathology under 38 C.F.R. § 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  In DeLuca, the Court held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. § 
4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  See also Esteban 
v. Brown, 6 Vet. App. 259 (1994) (separate ratings).

Further, it is noted that the General Counsel has held that 
consideration of sections 4.40 and 4.45 must be accorded to 
the rating of cervical-thoracic-and-lumbar spine disabilities 
rated under Diagnostic Code 5293, even if the rating under 
code 5293 corresponds to the maximum rating under another 
diagnostic code pertaining to limitation of motion.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998).  This holding may 
be applicable to the rating of the appellant's low back 
disability if it is determined conclusively that disc 
herniation and nerve root damage are now part of his 
disability.  The October 1999 VA examination is deemed 
inadequate for rating purposes because it does not fully 
address this issue, which is deemed critical to an analysis of 
the claim under the standards set forth in DeLuca and the 
above-cited General Counsel opinions.  Accordingly, a new 
examination to evaluate the extent of impairment caused by the 
appellant's back disability is required.  Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the disability 
since the previous examination); see also Waddell v. Brown, 5 
Vet. App. 454 (1993).

Additionally, the Board finds that consideration of an 
extraschedular evaluation for the low back disability 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) is reasonably 
raised by the record.  Consequently, the Board will request 
the RO to consider the application of that section pursuant 
to this remand.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (remand, rather than referral, is proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).

Finally, as this appeal arises from the denial of an original 
rating for the low back disability (10 percent rating from 
April 17, 1991, increased to 40 percent from June 9, 1997), 
the RO on remand must analyze the claim as a "staged ratings 
case."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request the appellant 
to provide the names and addresses of all 
health care providers from whom he has 
recently obtained medical treatment.  In 
connection with this development action, 
the RO should obtain any VA medical 
records pertaining to in/outpatient 
treatment provided to the appellant since 
he was last seen at the VA Outpatient 
Clinic in Orlando in October 1998, as 
shown by the record evidence.  If 
indicated by the appellant's statements, 
the RO should obtain appropriate releases 
for non-VA health care providers and 
request the treatment records from them.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  Next, the RO should schedule the 
appellant for a VA orthopedic examination 
specifically to determine the nature and 
extent of impairment caused by his 
service-connected low back disability. 
The appellant's claims folder and a copy 
of this remand must also be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.

All appropriate x-rays and diagnostic 
testing deemed necessary to render a 
clinically-supported diagnosis and/or 
assessment of severity should be 
administered.  In this regard, all 
pertinent symptomatology and findings 
should be reported in detail, in 
particular, pain caused by this 
disability and resulting functional 
impairment, to include a complete and 
detailed discussion of precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect these 
disabilities have upon daily activities.  
In addition, the examiner must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the lumbar spine.  
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  If the 
appellant does not cooperate in such 
testing, this fact should be specifically 
noted and the examiner should provide a 
discussion explaining how the appellant's 
failure to fully cooperate with ROM 
testing impacts the validity of the 
medical examination.

Further, it is specifically requested 
that the examiner opine as to whether it 
is as least as likely as not that any 
diagnosed sciatic-type neurological 
symptoms are now a part of and/or 
associated with the service-connected low 
back disability.  If the orthopedic 
examiner deems it to be necessary to 
accomplish this objective, a neurological 
consultation should be scheduled.  The 
report of the examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the appellant's claims folder.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  After the development requested has 
been completed to the extent possible, 
the RO must review the appellant's claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of an 
inadequate examination report to the 
responsible physician.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking increased rating for his service-
connected low back disability with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The 
readjudication of the claim must be 
within the analytical framework provided 
by the Court in cases such as DeLuca, 
Esteban and Fenderson, and by the General 
Counsel in its precedent holdings 
VAOPGCPREC 23-97 and 36-97, cited above.  
In so doing, the RO must consider 
alternative diagnostic criteria that may 
be applicable for this disability, 
particularly with respect to 
consideration of evaluating the 
disability under Code 5393 depending on 
the medical examination and findings.  In 
addition, the RO must consider separate 
ratings for any additional functional 
loss caused by arthritic or 
neurologic/sensory impairment as well as 
for additional functional loss caused by 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the lower back.  
Further, consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) should be addressed on 
readjudication as well.  

In addition to the above, the RO is 
advised to consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


